Title: To Alexander Hamilton from Joseph Whipple, 16 December 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, December 16, 1791. “I have received your Circular letter to the Agents of the Cutters of the 17th. Ultimo. As the directions given In that letter supersedes the Necessity of a particular Statement … I will only observe that the cost of 232 days of the mens victualling amounted to 33 20/100 Dollars being about 14⅓ cents pr. ration. Cap Yeaton has however agreed to Supply the people at 12 cents pr. diem for the whole term of Victualling the Vessel when at allowance & when not, and untill the 30th. of June next Accounting for the Cost of all the Provisions hitherto purchased for her which to the 1st. instant averaged about that Sum.…”
